Citation Nr: 1146335	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypertension.

In May 2011, the Veteran provided a written statement requesting to withdraw his appeal, and stating that he no longer requested a Board hearing.  In November 2011, the representative clarified the appellant's May 2011 letter and stated that the Veteran wished to continue with his appeal, but wished to withdraw his request for a Board hearing.

The Board notes that in the August 2008 statement of the case, the RO decided the claim on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim.


FINDINGS OF FACT

1.  Entitlement to service connection for a hypertension was denied in a December 1993 rating decision, and in the absence of a timely perfected appeal that decision is final. 

2.  The evidence associated with the claims file subsequent to the December 1993 rating decision by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The December 1993 rating decision which denied entitlement to service connection for hypertension is final; the evidence presented since the December 1993 decision is not new and material.  The claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August 2005 letter informed the Veteran of the information and evidence needed to reopen a claim.  While the letter is not a model of clarity, the letter did inform the Veteran why his claim was denied in 1993 and what type evidence would supply the missing element.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the Board notes that in December 1993 the appellant was provided a copy of the rating decision declining to reopen the issue of entitlement to service connection for hypertension.  That rating decision detailed the reasons and bases for that decision, and hence, the appellant has no basis to argue that he was unaware of reasoning behind the 1993 denial. 

Further, in case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court held that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  As such, the Board must consider, on a case-by-case basis, whether any potential notice error under the Veterans Claims Assistance Act of 2000 is prejudicial to the claimant.  

Considering the circumstances of the instant case the Board finds a remand would not in fact benefit the Veteran substantively.  Instead, the Board will test for prejudice.  The primary basis on which the Board finds the Veteran has not been prejudiced by the content-deficiency of the VCAA notice letters is that he is represented by a representative, who demonstrates through the arguments presented, particularly in the November 2011 brief to the Board, that he is fully aware of what is needed to reopen the claim.  Consequently, it would not serve any substantive purpose, or benefit the Veteran, to remand the case solely for Kent-compliant VCAA notice.  See Andrews v. Nicholson, 421 F.3d 1278, 1283   (Fed. Cir. 2005).  The Board further finds the Veteran has had a meaningful opportunity to participate in the adjudication of his claim throughout the entire process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Therefore, the statutory purposes of timely and content-compliant notice have not been frustrated. 

Although the post-decision notice letters under the Veterans Claims Assistance Act of 2000 were not fully content-compliant, the Veteran's claim was reviewed on a de novo basis following the letters.  See, e.g., the August 2008 statement of the case.  The RO's failure to provide the Veteran notice of how disability ratings and effective dates are determined in the event service connection is granted is not prejudicial in light of the decision reached below.  See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  All reasonable efforts were expended to determine whether there are additional service treatment records or in-service clinical records extant.  The National Personnel Records Center advised that searches for his separation examination were met with negative results.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims files. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Laws and Regulations

The law provides that if new and material evidence has been presented or secured with respect to matters that have been previously disallowed, those matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 . 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and, when considered with all evidence of record, must raise a reasonable possibility of substantiating the claim.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  The Board is required to give consideration to all of the evidence received since the December 1993 decision in light of the totality of the record.  Shade; Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Factual Background and Analysis

The Veteran's service treatment records include the following blood pressure readings: 140/88 (December 1977), 130/94 (February 1981), 130/84 (August 1981), 138/90 (September 1982), 130/90 (December 1982), 130/80 (January 1983), and 134/90 (February 1985).

The Veteran was initially denied entitlement to service connection for high blood pressure in July 1986 because an April 1986 VA examination did not show high blood pressure.

The Veteran appealed and in January 1989 the Board denied entitlement to service connection for a disability manifested by elevated blood pressure.  The Board noted that although the Veteran demonstrated a single isolated elevated diastolic blood pressure reading during service and another borderline elevated blood pressure reading during service, the January 1986 VA examination did not show that the Veteran had hypertension.  (A review of that examination report reveals that blood pressure readings of 142/84, 142/80 and 144/84 were recorded.)

In April 1989, the Veteran was afforded a new VA examination where he was noted to have possible hypertension.  An April 1992 treatment record noted a history of hypertension, and diagnosed hypertension.  An April 1993 treatment record noted a history of hypertension.

In a December 1993 rating decision VA denied entitlement to service connection for hypertension.  The rating decision noted that VA treatment records showed that the appellant had a history of hypertension, but noted that there was no evidence establishing that his hypertension was related to service or that it became manifest to a compensable degree within one year of discharge from active duty.  The rating decision found that new and material evidence had not been presented to warrant reconsideration.  The Veteran did not appeal, and hence the rating decision is final.  38 U.S.C.A. § 7105.

Evidence that has been added to the claims file since the December 1993 rating decision includes additional treatment records which note a history of hypertension, a June 2008 VA examination, and argument from the Veteran's representative.

The June 2008 VA examiner noted the Veteran's contention that he had developed hypertension in 1986, listed the appellant's in-service blood pressure readings where his diastolic pressure was 90 mm Hg or above, and reported the claimant's family history.  The examiner diagnosed hypertension, but noted that VA online records did not include a diagnosis of hypertension until 2007 (the Board acknowledges that VA treatment records in the claims file note a diagnosis of hypertension as early as 2001).  The examiner also noted the Veteran was not diagnosed with hypertension in service or within one year of service.  The examiner noted that the Veteran's one episodic blood pressure reading of 130/94 in February 1981 did not involve any systolic abnormality, and reported that the appellant did not have any confirmatory blood pressure readings diagnosing hypertension in service.  The examiner then opined that it was less likely than not that the Veteran's hypertension was a result of his military service.

The VA examination is new evidence, but it is not material.  The blood pressure readings noted by the VA examiner were contained in the Veteran's service treatment records, which were of record prior to the December 1993 denial.  The Veteran's incorrect statement that he was diagnosed with hypertension in 1986 is cumulative because he attempted to argue that his high blood pressure was related to service during his initial claims in 1985 and 1986, and a VA examination from 1986 found that he did not have high blood pressure.  The examiner's note that the Veteran had a genetic predisposition to developing hypertension was new evidence, but it is irrelevant given that the presence or absence of a genetic predisposition to hypertension has no bearing on whether service connection may be awarded.  Lastly, the VA examination is not material evidence as the VA examiner provided a negative nexus opinion between the Veteran's current hypertension and his service.

In April 2010, the representative argued that service treatment records included enough high blood pressure readings for the Board to concede that the Veteran suffered from hypertension during service, and listed his in-service blood pressure readings.  The represented stated that the American Heart Association noted that blood pressure readings could change from minute to minute and with changes in posture.  His representative also noted that the American Heart Association found that blood pressure should normally be less than 120/80 mm Hg.  While these statements are new, they are not material because the Veteran's blood pressure readings were contained in his service treatment records, and were of record prior to the December 1993 rating decision.  Additionally, the provided American Heart Association information is not material evidence as the statements/facts do not relate to the unestablished fact necessary to reopen-a nexus between the Veteran's service and his current diagnosis of hypertension.  Finally, the generic argument referencing the American Heart Association's findings does not address the specific facts of the appellant's case since generic articles do not satisfy the nexus element.  Mattern v. West, 12 Vet.App. 222 (1999); Sacks v. West, 11 Vet.App. 314 (1998); Wallin v. West, 11 Vet.App. 509 (1998) .

None of the additional medical records provide evidence apart from the Veteran's previously reported history and his current diagnosis.  As such, they are redundant.  As the evidence added to the claims file since the December 1993 denial does not include positive evidence of a nexus between service and the Veteran's current hypertension, he has failed to submit new and material evidence to support his claim.  38 C.F.R. § 3.156(a).  Thus, the Board is constrained to deny the Veteran's petition.

Lastly, the Veteran's representative argues that the June 2008 VA examination was inadequate and VA has a duty to ensure that VA examinations provided are adequate.  Because the Veteran's application to reopen his claim is presently denied, VA has no duty to conduct a medical examination.  38 C.F.R. § 3.159(c)(4)(iii).  Indeed, even if the June 2008 examination is inadequate, any question pertaining to the adequacy of that study is moot given that the Board has determined that new and material evidence has not been submitted.  Woehlaert v. Nicholson, 21 Vet.App. 456, 464 (2007).

In as much as the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension.  The claim is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


